UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X
UNITED STATES OF AMERICA

- against –                                                  ORDER

COLINFORD MATTIS and                                         20 MJ 403
UROOJ RAHMAN,

Defendants.
---------------------------X
Gold, S., United States Magistrate Judge:
         A question has arisen with respect to whether the potential for conflict between two
defendants—Urooj Rahman, charged in this action, and Samantha Shader, charged in 20-MJ-
403—is sufficient to warrant appointment of separate counsel. A telephone conference was held
earlier today, during which I directed the Government to submit a letter explaining the basis for
its position that there is such a conflict. Because the information I sought from the Government
related to an ongoing investigation, I authorized the Government to submit its letter ex parte.
       Having now reviewed the letter, I conclude that the potential conflict is sufficient to
warrant appointment of separate counsel, and I direct the Clerk to appoint separate attorneys for
defendants Rahman and Shader.
         The Clerk is directed to file the Government’s letter under seal and ex parte, with access
restricted to the Court and filer only. This Order shall be filed on the public docket without
restriction.
                                              SO ORDERED.



                                              Steven M. Gold
                                              United States Magistrate Judge

Brooklyn, New York
June 1, 2020
